Per Curiam.
The motion of Chicago Association of Commerce and Industry for leave to file brief in Nos. 2, Original, 3, Original and 4, Original, as amicus curiae, is granted. The amended application of complainants for a reopening of the decree of April 21,1930, in Nos. 2, Original, 3, Original, and 4, Original [281 U. S-. 696], is granted.
The motion for leave to file a bill of complaint in No. 15, Original, is granted.
It is ordered that Honorable Albert B. Maris, United States Senior Circuit Judge, be, and he is hereby,. appointed special master in each of these causes, with authority to summon witnesses, issue subpoenas, and take such evidence as may be introduced and such as he may deem it necessary to call for. The master is directed to hold hearings with all convenient speed, and to submit such reports as he may deem necessary.
The master shall be allowed his actual expenses. The allowances to him, the compensation paid to his technical, stenographic and clerical assistants, the cost of printing his report, and all other proper expenses, shall bé charged against and be borne by the parties in such proportion as the Court hereafter may direct.